June 18, 2015
Twelfth Court of Appeals
1517 West Front St., Ste 354
Tyler, Texas    75702                                           FILED IN COURT OF APPEALS
                                                                    12th Court of Anpeals District

RE: No. 12-14-00332-CV
      Robert C. Morris vs. Sherri Milligan, Et Al
      T/C No- 349-6270                                                    mnl^
                                                                          TYLER TEXAS
Dear Court Clerk,                                                   CATHY S. LUSK, CLERK

       I am writing to inquire if the attorney for the Appellee's has filed his appeal
Brief, as of this date. I beleive the deadline for filing has passed and I have not
recieved any notice for an extension of time to file or a copy of the appellate
brief he filed, if he has filed one-

       Could you please inform me if the Appellee's have filed an Appellate Brief,
what date, or if the Appellee's have filed for an extensionof time?
       Thank you for your time and assistance in this matter, it is greatly appreciated
and welcomed.

                                                       Sincerely,



                                                                    Morris
                                                       Appellant Pro Se
                                                       TDCJ-ID | 1311083
                                                       Smith Unit
                                                       1313 CR 19
                                                       Lamesa, Texas     79331

cc:   file